United States Court of Appeals
                     For the First Circuit

No. 11-1479

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         MATTHEW CLARK,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
                Boudin and Selya, Circuit Judges.



     James H. Budreau for appellant.
     Margaret D. McGaughey, Assistant United States Attorney
(Appellate Chief), with whom Thomas E. Delahanty II, United States
Attorney, was on brief, for appellee.



                          July 16, 2012
           SELYA, Circuit Judge. Defendant-appellant Matthew Clark

was convicted on two counts of possessing child pornography.              He

now challenges the propriety of the search that uncovered his

pornography collection and ultimately led to his conviction.              He

also challenges the 210-month sentence imposed by the court below.

Concluding, as we do, that the defendant's arguments are without

merit, we affirm.

I.   BACKGROUND

           The    facts   relevant    to   this   appeal   are   essentially

undisputed.      On January 19, 2008, officers from Maine's Animal

Welfare Program (AWP) and the local sheriff's department executed

a search of a home in Somerville, Maine, inhabited by Fern Clark

and her adult son, Matthew.          The officers conducted this search

pursuant to a warrant issued by a state magistrate the previous day

(the first warrant), which authorized a search for evidence of

animal cruelty and the unlicensed operation of a breeding kennel.

           During their search, the officers entered the defendant's

bedroom. Near a computer work station, they saw a handwritten list

of web sites with titles suggestive of child pornography together

with nude photographs appearing to depict underage males.

           The    officers   immediately      halted   their     search   and

approached the local magistrate for a supplementary search warrant




                                     -2-
(the second warrant).1    The second warrant authorized a search of

the Clark household for child pornography.        While executing this

warrant, officers seized evidence that subsequently formed the

basis for a federal indictment against the defendant for two counts

of possessing child pornography.2       See 18 U.S.C. § 2252A(a)(5)(B).

           Prior to trial, the defendant moved to suppress evidence

seized during the second search.      Pertinently, he argued that the

first warrant was defective (and, therefore, that the original

search was illegal) because the affidavit submitted in support of

the warrant application did not make out probable cause to believe

that evidence of either animal cruelty or an unlicensed kennel

operation would be found.    Building on this foundation, he argued

that the second search would not have come to pass but for the

evidence   of   child   pornography   uncovered   during   the   initial

(illegal) search.   He concluded, therefore, that the items seized

during the second search were the fruit of the poisonous tree, see




     1
       During this hiatus, some officers remained at the scene to
ensure that the premises would not be disturbed.
     2
       Fern Clark was not prosecuted federally. However, relying
in part on evidence seized during the first search, local
authorities brought charges of animal cruelty against her in a
Maine state court. See Me. Rev. Stat. tit. 17, § 1031(1)(E). She
was convicted of those charges, and her conviction was affirmed on
appeal. See State v. Clark, No. 09-375 (Me. May 18, 2010) (per
curiam).

                                  -3-
Wong Sun v. United States, 371 U.S. 471, 484-85 (1963), and should

have been excluded when offered by the government at trial.3

            The district court refused to suppress the evidence.          It

held that the first warrant was supported by probable cause and, in

all events, the searching officers had relied upon it in good

faith, see United States v. Leon, 468 U.S. 897, 918-25 (1984).

Because the court found no constitutional flaw in the first search,

there was no basis for suppressing the items seized during the

second search.

            After   a   bench   trial,   the   district   court   found   the

defendant guilty on both of the possession counts.4                  At the

disposition hearing, the district court, over objection, relied on

the defendant's two prior convictions for indecent acts involving

children as a basis for an offense-level enhancement related to "a

pattern of activity involving the sexual abuse or exploitation of

a minor."   USSG §2G2.2(b)(5).      With this enhancement in place, the

court sentenced the defendant to a 210-month incarcerative term

(the bottom of the guideline sentencing range). This timely appeal

ensued.




     3
       In the court below, the defendant advanced additional
arguments in support of suppression.     Without exception, those
arguments have been abandoned on appeal.
     4
       The defendant has not challenged the splitting of the
indictment into two counts, and we do not comment further on that
circumstance.

                                    -4-
II.   ANALYSIS

           On appeal, the defendant challenges both the denial of

his motion to suppress and the application of the "pattern of

abuse" enhancement.    We bifurcate our discussion accordingly.

                      A.   The Motion to Suppress.

           When reviewing a denial of a motion to suppress, we assay

a district court's legal conclusions, including its conclusion

regarding the existence of probable cause, de novo.    United States

v. Kearney, 672 F.3d 81, 88 (1st Cir. 2012); United States v.

Schaefer, 87 F.3d 562, 565 & n.2 (1st Cir. 1996).           We must,

however, credit the district court's findings of fact unless they

are clearly erroneous.     United States v. Hughes, 640 F.3d 428, 434

(1st Cir. 2011).   Thus, we will uphold a denial of a suppression

motion as long as "any reasonable view of the evidence supports the

decision." United States v. Woodbury, 511 F.3d 93, 96-97 (1st Cir.

2007) (internal quotation marks omitted).

           In the case at hand, the defendant's suppression argument

hinges entirely on the supposed invalidity of the first warrant

(which, in his view, was issued in the absence of probable cause).

Mindful that inquiries into the existence vel non of probable cause

are normally factbound, see Acosta v. Ames Dep't Stores, Inc., 386

F.3d 5, 8 (1st Cir. 2004), we carefully examine the contents of the

affidavit that accompanied the application for the first warrant.

The test is whether the sworn allegations are sufficient "to


                                   -5-
warrant a man of reasonable caution in the belief that an offense

has been or is being committed and that evidence bearing on that

offense will be found in the place to be searched."                   Safford

Unified Sch. Dist. No. 1 v. Redding, 129 S. Ct. 2633, 2639 (2009)

(citation and internal quotation marks omitted); see U.S. Const.

amend. IV (stating that no search "[w]arrants shall issue, but upon

probable cause, supported by Oath or affirmation").

             Christine Fraser, an AWP veterinarian, swore out the

affidavit supporting the application for the first warrant.                She

explained that on January 16, 2008 (three days before the searches

in question took place), police in Salem, New Hampshire, had

discovered 22 dogs locked inside a car.               The dogs were in poor

condition (indeed, three of them were dead) and were covered in

fleas and feces. The car's owner, Amy Moolic, told the police that

she had rescued the dogs from a "puppy mill" in Somerville, Maine,

where the conditions were "filthy."              After the Salem police

obtained paperwork (not specifically identified) indicating that

the dogs had come from the home of Fern Clark, they informed AWP

officials about what they had learned.

             This was not the first time that Fern Clark had appeared

on the AWP's radar screen.          Fraser's affidavit noted that animals

had   been   seized   from   Fern    Clark's   home   kennel   in   the   1990s

(although she was ultimately acquitted of animal cruelty). Between

2005 and 2007, the AWP received three separate complaints about


                                       -6-
sick animals and squalid conditions at the Clark residence.            In

response to each of these complaints, Fraser sought to inspect the

premises; each time, she was turned away.                On one of these

occasions, the Clarks barred Fraser from entering their home but

permitted a relatively inexperienced local animal control officer

to inspect the premises.      He concluded that the conditions inside

the home were "borderline but ok."

            By statute, Maine requires that all breeding kennels be

licensed.    See Me. Rev. Stat. tit. 7, § 3931-A(1).          A breeding

kennel is defined alternatively as either any location that has at

least five adult female animals capable of breeding and where at

least some of the offspring are sold or any location where more

than 16 dogs or cats raised on the premises are sold in any given

calendar year. Id. § 3907(8-A). The Fraser affidavit related that

Fern Clark's license to operate a breeding kennel had expired in

2005 and had not been renewed.            Nevertheless, Fern Clark had

admitted to Fraser that, even after her license for a breeding

kennel had expired, she had approximately 50 dogs on her property.

Moreover,   the   AWP   had   continued   to   receive   complaints   from

customers who claimed to have purchased puppies and kittens from

her.

            Based on these averments, we have little difficulty in

concluding that probable cause existed to search the Clark home for

evidence of animal cruelty and the unlicensed operation of a


                                   -7-
breeding kennel.   Probable cause exists whenever the circumstances

alleged in a supporting affidavit, viewed as a whole and from an

objective vantage, suggest a "fair probability" that evidence of a

crime will be found in the place to be searched.           Illinois v.

Gates, 462 U.S. 213, 238 (1983); see United States v. Sanchez, 612

F.3d 1, 5 (1st Cir. 2010).    Probable cause does not require either

certainty or an unusually high degree of assurance.         See United

States v. Winchenbach, 197 F.3d 548, 555-56 (1st Cir. 1999).         All

that is needed is a "reasonable likelihood" that incriminating

evidence will turn up during a proposed search.             Valente v.

Wallace, 332 F.3d 30, 32 (1st Cir. 2003).        The Fraser affidavit

easily satisfies this standard.

          The   centerpiece    of   Fraser's   affidavit   is   Moolic's

statement that many of the bedraggled dogs found in her car had

been rescued from a "puppy mill" in Somerville, Maine, where the

conditions were "filthy."     Salem police, following up on Moolic's

statement, obtained paperwork that linked these dogs to Fern Clark

— a woman who previously had operated a licensed breeding kennel in

Somerville, Maine.   In addition, the affiant reported that, even

after Fern Clark's license had expired, she harbored a large number

of dogs on her premises and continued to be the subject of

complaints from putative purchasers.      These facts formed the basis

for a reasonable belief that Fern Clark, at or near the time of the




                                    -8-
application for the first warrant, was illegally kenneling animals

in inhumane conditions.

             The fact that Fraser's affidavit relies in part on

matters not within her firsthand knowledge does not destroy its

force. An affidavit supporting a warrant application may rely upon

information provided by a third-party source as long as the affiant

gives the issuing magistrate a sufficient basis for crediting that

source.   See United States v. McFarlane, 491 F.3d 53, 57 (1st Cir.

2007).    In evaluating whether a particular affidavit crosses this

threshold,    we   may   consider,   among   other   things,    whether   the

affidavit establishes the source's veracity, whether the source's

statement derives from firsthand knowledge, and whether all or any

portion of the source's statement is corroborated.             United States

v. Tiem Trinh, 665 F.3d 1, 10 (1st Cir. 2011).                  We also may

consider "whether a law enforcement affiant assessed, from his

professional standpoint, experience, and expertise, the probable

significance of the informant's provided information."            Id.     None

of these factors is singularly dispositive, and a stronger showing

on one may offset a weaker showing on another.           United States v.

Zayas-Diaz, 95 F.3d 105, 111 (1st Cir. 1996).

             Here, all of the aforementioned factors militate in favor

of a finding that Moolic's statement was worthy of credence.

First, the record does not indicate any reason to question Moolic's

veracity; for aught that appears, she was a neutral party who had


                                     -9-
nothing to gain by pointing the finger at an unnamed kennel in a

neighboring state.        The fact that the Salem police credited

Moolic's statement following a face-to-face encounter with her

bolsters her overall credibility.        See United States v. Croto, 570

F.3d 11, 14 (1st Cir. 2009) (noting that sources who meet with

police are inherently more credible).        What is more, lying to the

police could have had serious repercussions for her. See N.H. Rev.

Stat. Ann. § 641:4 (criminalizing the making of a false statement

to law enforcement officials that implicates another in a crime).

Second, Moolic — who claimed to have rescued the dogs herself — had

firsthand knowledge of the conditions at the "puppy mill." And the

Salem police were able to obtain paperwork that tied the dogs to

Fern Clark, whose operation was located where Moolic had placed the

"puppy mill."      Similarly, Moolic's statement jibed both with other

complaints that Fraser had heard over the years and with her own

concerns.     These    data   points   partially   corroborated   Moolic's

statement and, thus, reinforced it.        See United States v. Sclamo,

578 F.2d 888, 890 (1st Cir. 1978); see also United States v. One

1986 Ford Pickup, 56 F.3d 1181, 1188 (9th Cir. 1995) (per curiam)

(stating    that     "'[i]nterlocking'     information    from    multiple

informants may enhance the credibility of each").

            The defendant labors to discount the force of Moolic's

allegations on the ground that the Fraser affidavit does not state

when Moolic rescued the dogs from Fern Clark's home.         The rescue,


                                   -10-
he says, could have occurred years earlier, and the poor condition

of the dogs could thus have been entirely Moolic's fault.                This

pettifoggery defies logic.         After all, "[s]earch warrants and

affidavits should be considered in a common sense manner, and

hypertechnical readings should be avoided."              United States v.

Syphers, 426 F.3d 461, 465 (1st Cir. 2005) (internal quotation

marks omitted).    While Fraser does not mention the exact date when

Moolic rescued the dogs, the common sense inference is irresistible

that Moolic was discussing recent events when she spoke with the

Salem police.     See Zayas-Diaz, 95 F.3d at 115-16 (stating that an

affiant's failure to provide precise temporal references is not

fatal when the relevant time frame can be inferred).

            The defendant also argues that the "paperwork" allegedly

linking Moolic's dogs to Fern Clark was entitled to no weight

because   Fraser's   affidavit     did   not   specifically   identify    the

components that collectively comprised the "paperwork."           We do not

agree.    In the search-warrant context, it is not necessary for an

affiant, in describing supporting evidence, to be precise to the

point of pedantry.     See Gates, 462 U.S. at 235 (explaining that

"elaborate specificity" has no role in the probable cause context).

The   affidavit    makes   clear   that    the   Salem   police   unearthed

documentation that they thought reliably indicated Fern Clark's

connection to the dogs.     The fact that the police saw fit to pass

along this documentation to the AWP is itself indicative of their


                                    -11-
belief in its trustworthiness.    Cf. Estrada v. Rhode Island, 594

F.3d 56, 65 (1st Cir. 2010) (explaining that police may draw upon

their experience and expertise in evaluating probable cause).   No

more was exigible.

           Relatedly, the defendant beseeches us to disregard the

past complaints against Fern Clark because those complaints were

never corroborated.      Indeed, in one instance Fern Clark was

acquitted, and in another instance a home inspection (albeit by a

relatively inexperienced inspector) found "borderline" compliance.

But this argument goes only to the weight to be given to the past

complaints in the calculus of probable cause.   Independent sources

that provide the same information are "mutually corroborating."

Wood v. Clemons, 89 F.3d 922, 930-31 (1st Cir. 1996).      In this

case, several sources over the years identified Fern Clark as an

abuser of animals.    These past complaints (even if not especially

probative in and of themselves) and Moolic's allegations reinforce

each other.

           We need not tarry over the defendant's plaint that the

Fraser affidavit was tainted because Fraser had an axe to grind

over the Clarks' past refusals to allow her to inspect their home.

It is settled beyond peradventure that "[a] police officer's

subjective motive, even if improper, cannot sour an objectively

reasonable search."   Spencer v. Roche, 659 F.3d 142, 149 (1st Cir.

2011).   Here, the facts contained in the Fraser affidavit, viewed


                                 -12-
in   their    totality   and   from     a    vantage   point    of   objective

reasonableness, establish probable cause.

             It is a rare case in which every jot and tittle in an

affidavit filed in support of an application for a search warrant

will argue persuasively for a finding of probable cause.                  More

often, there will be some facts and circumstances that paint the

picture not in black and white, but in varying shades of gray.              The

task of the issuing magistrate is to make certain that she focuses

on the forest — not on the individual trees.            See United States v.

Carson, 582 F.3d 827, 832 (7th Cir. 2009).             The ultimate question

is not whether there is some doubt but, rather, whether the

totality of the facts and circumstances described in the affidavit,

viewed objectively, gives rise to a fair probability that a crime

has been committed and that the search, if allowed, will reveal

evidence of it. See, e.g., United States v. Morales-Aldahondo, 524

F.3d 115, 119 (1st Cir. 2008); United States v. Barnard, 299 F.3d

90, 93 (1st Cir. 2002).

             Silhouetted against this backdrop, the outcome is clear.

"A magistrate's determination of probable cause should be paid

great deference by reviewing courts."             Gates, 462 U.S. at 236

(internal    quotation   marks   omitted).        Given   the   trappings    of

credibility that surround Moolic's statement and the other facts

limned in Fraser's affidavit, we cannot fault the magistrate's

decision to issue the first warrant. The Supreme Judicial Court of


                                      -13-
Maine, reviewing Fern Clark's conviction in the animal cruelty case

brought by state authorities, determined that the Fraser affidavit

demonstrated probable cause to believe that a search of the Clark

household would turn up incriminating evidence.             State v. Clark,

No. 09-375 (Me. May 18, 2010) (per curiam).           We agree.

            That ends this aspect of the matter.           Because the first

warrant was supported by probable cause and the defendant has made

no independent challenge to the issuance of the second warrant, the

district court did not err in denying the defendant's motion to

suppress.

                   B.    The Sentencing Enhancement.

            The defendant's remaining claim of error relates to the

district    court's     decision   to   apply    a   five-level   guideline

enhancement for "a pattern of activity involving the sexual abuse

or exploitation of a minor."        USSG §2G2.2(b)(5).      In this regard,

the court relied on the defendant's two predicate convictions (in

1979 and 1984, respectively) for indecent acts involving minors.

The defendant asserts that those predicate convictions were too

remote in time to demonstrate a "pattern" of abuse under section

2G2.2(b)(5).     This     is   a   challenge    to   the   district   court's

application of the sentencing guidelines, which engenders de novo

review.    See United States v. Walker, 665 F.3d 212, 232 (1st Cir.

2011).




                                     -14-
               In this instance, the defendant's challenge is foreclosed

by circuit precedent.           In United States v. Woodward, we held that

"previous sexual assaults, although occurring long ago, could be

considered" when applying a section 2G2.2 "pattern of abuse"

enhancement.5           277   F.3d   87,   90-92   (1st   Cir.   2002)   (internal

quotation marks omitted).            We are firmly bound by this prior panel

holding.      See United States v. Pires, 642 F.3d 1, 9 (1st Cir. 2011)

(holding that, with only narrow exceptions, "newly constituted

panels in a federal appellate court are bound by prior panel

decisions closely on point"); United States v. Wogan, 938 F.2d

1446, 1449 (1st Cir. 1991) (similar). Consequently, we reject the

defendant's sentencing challenge.

III.       CONCLUSION

               We need go no further. For the reasons elucidated above,

we uphold the defendant's conviction and sentence.



Affirmed.




       5
       Our holding in Woodward accords with the views of our sister
circuits. See United States v. Bacon, 646 F.3d 218, 220-21 (5th
Cir. 2011) (per curiam) (collecting cases from several circuits).
By the same token, it comports with the views of the Sentencing
Commission. See USSG §2G2.2, comment. (n.1) (explaining that "any
combination of two or more separate instances of the sexual abuse
or sexual exploitation of a minor" constitutes a pattern of abuse
(emphasis supplied)).

                                           -15-